                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE
                                AT GREENEVILLE

UNITED STATES OF AMERICA                         )
                                                 )
v.                                               )      No.    2:02-CR-032
                                                 )
NATHAN HOLT                                      )

                            MEMORANDUM AND ORDER

       This criminal case is before the Court on the defendant’s motion for sentence

reduction. [Doc. 616]. Through counsel, the defendant asks the Court to reduce his

sentence pursuant to Section 404 of the First Step Act of 2018, Pub. L. No. 115-391, 132

Stat. 5194, which retroactively applies certain provisions of the Fair Sentencing Act of

2010, Pub. L. 111-220, 124 Stat. 2372. The government has responded in full opposition

to the motion [doc. 617], and the defendant has submitted a reply. [Doc. 618]. For the

reasons that follow, the defendant’s motion will be granted.

I.     Defendant’s Eligibility for First Step Act Relief.

       “Federal courts are forbidden, as a general matter, to modify a term of imprisonment

once it has been imposed, but the rule of finality is subject to a few narrow exceptions.”

Freeman v. United States, 564 U.S. 522, 526 (2011) (internal citation and quotation marks

omitted). One of those narrow exceptions is 18 U.S.C. § 3582(c)(1)(B), which provides

that “the court may modify an imposed term of imprisonment to the extent otherwise

expressly permitted by statute . . . .” The First Step Act, which was enacted on December

21, 2018, is one such statute.
          Section 404(b) of the First Step Act instructs that the “court that imposed a sentence

for a covered offense may, on motion of the defendant . . . , impose a reduced sentence as

if sections 2 and 3 of the Fair Sentencing Act of 2010 . . . were in effect at the time the

covered offense was committed.” A covered offense is “a violation of a Federal criminal

statute, the statutory penalties for which were modified by section 2 or 3 of the Fair

Sentencing Act of 2010 . . . , that was committed before August 3, 2010.” First Step Act,

§ 404(a). 1

          Prior to the Fair Sentencing Act, 21 U.S.C. § 841 (as applied to the present

defendant) mandated an enhanced sentence of life imprisonment for violations of section

841(a)(1) involving 50 grams or more of cocaine base. See 21 U.S.C. § 841(b)(1)(A)(iii)

(2003). For 841(a)(1) violations involving five grams or more (but less than 50 grams) of

cocaine base, the enhanced statutory penalty was ten years to life.                              See id. §

841(b)(1)(B)(iii). Since the enactment of the Fair Sentencing Act, the 841(b)(1)(A)(iii)

penalties now apply only to offenses involving 280 grams or more of cocaine base, and the

841(b)(1)(B)(iii) penalties apply only to offenses involving 28 grams or more (but less than

280 grams) of cocaine base. See 21 U.S.C. § 841(b) (2019); Dorsey v. United States, 567

U.S. 260, 269 (2012).

          The present defendant pled guilty to conspiring to distribute and possess with the

intent to distribute fifty grams or more of cocaine base in violation of 21 U.S.C. §§




1
    Section 404(c) of the First Step Act imposes additional limitations, none of which apply in this case.

                                                       2
841(a)(1) and 841(b)(1)(A) (Count One). His Presentence Investigation Report (“PSR”)

deemed him responsible for a drug quantity of at least 2.4 kilograms.

       The United States opposes the instant motion on multiple grounds. Primarily, it

presents various arguments that the defendant is not eligible for First Step Act relief

because he was not sentenced for a “covered offense” as defined by that legislation.

Further, it is the United States’ position that granting the instant motion (and those of

similarly situated defendants) would result in “mass disparity” which would “defeat[] the

plain Congressional intent in the First Step Act of assuring like treatment of like offenders.”

[Doc. 617, p. 3, 6].

       As noted, the First Step Act defines a “covered offense” as “a violation of a Federal

criminal statute, the statutory penalties for which were modified by section 2 or 3 of the

Fair Sentencing Act of 2010 . . . ,” First Step Act, § 404(a). The United States argues that

the limitation “the statutory penalties for which were modified by” in fact describes the

word “violation” rather than the immediately preceding words “a Federal criminal statute.”

In turn, the United States submits that the word “violation” means the entirety of a

defendant’s conduct—such as the drug quantity found in a PSR or the factual basis of a

plea agreement—rather than the drug quantity threshold of the statute of conviction.

Therefore, according to the government, a court can still find a § 404 movant responsible

(for statutory sentencing purposes) for the higher drug quantity from, for example, his PSR.

That is so, says the government, because the Constitutional safeguards of Alleyne were not

“in effect at the time the covered offense was committed,” First Step Act, § 404(b), and the

                                              3
holdings of those cases are not to be applied retroactively. See Apprendi v. New Jersey,

530 U.S. 466, 490 (2000) (With the exception of prior convictions, facts that increase a

crime’s penalty beyond the statutory maximum must be submitted to the jury and proved

beyond a reasonable doubt.); Alleyne v. United States, 570 U.S. 99, 114-16 (2013)

(extending Apprendi’s holding to facts that increase statutory minimums).

       A venture into the definitional morass of the United States’ “violation” argument is

unnecessary because this Court finds that the First Step Act uses the words “the statutory

penalties for which were modified by” to describe the immediately preceding words “a

Federal criminal statute.” See, e.g., United States v. Rose, 379 F. Supp. 3d 223, 228

(S.D.N.Y. 2019) (persuasively explaining that § 404(a)’s “‘penalties’ clause modifies the

adjacent noun phrase, ‘Federal criminal statute[,]’” rather than the more distant noun,

“violation.”). “Here, the “penalties clause’ is most naturally read as modifying ‘Federal

criminal statute,’ the noun phrase immediately next to it.” Id.

       Further, this Court agrees with those cases which have rejected the United States’

Alleyne argument. True, Apprendi and Alleyne do not retroactively apply on collateral

review, but the majority of courts to thus far consider the issue have concluded that those

cases’ holdings are nonetheless applicable to § 404. See, e.g., United States v. Burke, No.

2:08-CR-63(1), 2019 WL 2863403, at *3 (E.D. Tenn. July 2, 2019) (Greer, J.) (collecting

cases). “[I]t is not only appropriate but also realistic to presume that Congress was

thoroughly familiar with . . . important precedents . . . and that it expected its enactment to

be interpreted in conformity with them.” Cannon v. Univ. of Chicago, 441 U.S. 677, 699

                                              4
(1979); accord Burke, 2019 WL 2863403 at *3 (collecting cases). “The First Step Act

neither directs nor implies that the Court should perpetuate the application of an

unconstitutional practice when determining a new sentence that complies with the Act’s

directives, and many courts faced with the issue have applied the Apprendi rule in First

Step Act re-sentencings.” United States v. Stone, No. 1:96 CR 403, 2019 WL 2475750, *2

(N.D. Ohio June 13, 2019) (collecting cases). 2

        Thus,

        eligibility under the language of the First Step Act turns on a simple,
        categorical question: namely, whether a defendant's offense of conviction
        was a crack cocaine offense affected by the Fair Sentencing Act. If so, the
        defendant is categorically eligible for consideration regardless of actual
        quantities. The particular quantities affect only the Court's discretionary call
        on whether to grant a reduction in sentence.

        ...

        . . . This is a categorial decision based on the type of prior conviction, not
        any particular quantity determination. The Court then determines whether to
        exercise its discretion to reduce the defendant's sentence. . . . Based on this
        information, the Court will then determine the extent of any reduction it
        decides in its discretion to award, consistent with statutory limits, non-
        binding guideline considerations, and the Section 3553 factors.

United States v. Boulding, 379 F. Supp. 3d 646, 648, 651, 654 (W.D. Mich. 2019).



2
  In his plea agreement the instant defendant stipulated that he conspired to distribute and possess with the
intent to distribute at least 2.4 kilograms of a mixture and substance containing a detectible amount of
cocaine base. [Doc. 212]. It would unjust for this Court to hold the defendant statutorily accountable for
that amount for purposes of First Step Act eligibility. There are lower burdens of proof at sentencing, where
also the Federal Rules of Evidence do not apply. “Many things might have been different if this crime had
been committed and charged years later or the Fair Sentencing Act had been passed years earlier, and the
Court is unwilling to engage in a series of hypotheticals about what might have happened had aspects of
the case been fundamentally altered.” United States v. Dodd, 372 F. Supp. 3d 795, 799 (S.D. Iowa 2019).


                                                     5
       This Court is not persuaded by the United States’ predictions of “an odd result” of

“profoundly unfair and illogical disparities.” [Doc. 1449, p. 5, 6]. An “odd result,” in this

Court’s eyes, would flow instead from the conclusion that Congress intended for § 404 to

apply only to those few pre-Fair Sentencing Act defendants whose judicially-found

relevant conduct fell within the small gaps (between 5 and 28 grams or between 50 and

280 grams) of the pre- and post-First Step Act statutory thresholds. In this Court’s

experience, based on more than thirty years on the federal bench, the government’s

proposed interpretation would restrict § 404 relief to a miniscule subset of cocaine base

defendants. Stated differently, § 404 would be virtually meaningless, and courts “should

not lightly conclude that Congress enacted a self-defeating statute.” Quarles v. United

States, 139 S. Ct. 1872, 1879 (2019).

       No matter which way this or any other Court rules on the current wave of § 404

motions, one party (or, most likely, both) will be able to continue conjuring examples of

resultant disparity. However, relevant conduct remains a bedrock component of the

guideline range calculation, thus serving to limit discrepancies in sentencing.

       As noted, the instant defendant pled guilty to conspiring to distribute and possess

with the intent to distribute fifty grams or more of cocaine base in violation of 21 U.S.C.

§§ 841(a)(1) and 841(b)(1)(A). Section 2 of the Fair Sentencing Act of 2010 modified the

statutory penalties for that federal criminal statute. See Fair Sentencing Act, 124 Stat.

2372. The defendant committed his crimes from 2001 through 2002. Thus, he was




                                             6
sentenced by this Court for “a covered offense” and is eligible to be considered for First

Step Act relief.

II.    Factual Background

       In this case, by judgment dated October 14, 2003, the Court imposed a term of

imprisonment of life. As was then the practice in this district, the judgment included no

term of supervised release to follow the life sentence. [PSR ¶¶ 84-85].

       The defendant’s guideline range would have been 292 to 365 months, based on his

status as a Career Offender, a total offense level of 35, and a criminal history category of

VI. However, due to the statutory minimum, his guideline range was restricted to life.

III.   Analysis

       As noted, the defendant’s motion is authorized by the First Step Act because he was

sentenced in this Court for “a violation of a Federal criminal statute, the statutory penalties

for which were modified by section 2 or 3 of the Fair Sentencing Act of 2010 . . . , that was

committed before August 3, 2010.” First Step Act, § 404(a). Specifically, the defendant’s

enhanced statutory term of imprisonment was reduced by section 2 of the Fair Sentencing

Act from a mandatory term of life to a range of ten years to life.

       Applying the 2018 guidelines manual, the defendant’s guideline range is now 262

to 327 months. Because his Career Offender base offense level is now higher than his

controlled substance base offense level, the total offense level drops from 35 to 34. The

criminal history category remains VI, and the mandatory minimum as noted is now only

120 months.

                                              7
        The Court has considered the filings in this case, along with the relevant 3553(a)

factors. The Court has also reviewed the defendant’s Bureau of Prisons SENTRY Report

and has refamiliarized itself with the defendant’s PSR.

        Disturbingly, the PSR scored a staggering 36 criminal history points, including

multiple instances of violence. The defendant has also incurred three disciplinary sanctions

while in Bureau of Prisons custody, but those matters have been sufficiently sanctioned

administratively.

        Conversely, the Court is impressed with the vocational and educational coursework

that the defendant has completed while incarcerated. The Court is also pleased with the

defendant’s post-sentencing work history, and with his participation in the Bureau of

Prisons Psychology Services’ Suicide Watch Companion Team. [Doc. 616, ex. 1, 2].

        Having weighed these issues, the Court is satisfied that a sentence reduction is

warranted. The defendant’s sentence will be reduced to 262 months. 3

        IV.     Conclusion

        For the reasons provided herein, the defendant’s motion for sentence reduction [doc.

616] is GRANTED. The defendant’s term of imprisonment is reduced to 262 months,

with no term of supervised release to follow. 4

3
  The defendant’s request for a plenary resentencing hearing will, however, be denied. The First Step Act
does not expressly require such a proceeding, and the Court does not find one necessary in this case. See
e.g., United States v. Hardin, Nos. 2:99-CR-36, 2:03-CR-74, 2019 WL 2519887, at *3 (E.D. Tenn. June
18, 2019); United States v. Lawson, No. 1:03CR398, 2019 WL 1959490, at *3 (N.D. Ohio May 2, 2019).
4
 The Court lacks authority to undo the omission of a supervised release term in the original judgment. See
generally United States v. Robinson, 368 F.3d 653 (6th Cir. 2004); United States v. Burd, 86 F.3d 285 (2d
Cir. 1996). As such, the Court strongly recommends that the Bureau of Prisons afford the defendant the
maximum available halfway house placement to assist in his successful reentry into the community.
                                                    8
       Except as provided herein, all provisions of the judgment dated October 14, 2003,

shall remain in effect.

       IT IS SO ORDERED.

                                                      ENTER:



                                                             s/ Leon Jordan
                                                      United States District Judge




                                           9
